 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEBBY K. BRADY,                                   No. 2:19-cv-01116 AC (PS)
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          Plaintiff is proceeding in this social security action pro se. The action was accordingly

19   referred to the undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21) and

20   Appx. A(j)(1). On July 18, 2019, the court issued a scheduling order and instructed plaintiff that

21   she must file her consent or decline form by September 18, 2019. ECF No. 3. Plaintiff did not

22   file the form within the time limit. On October 7, 2019, the court issued an order directing

23   plaintiff to show cause why the consent/decline form had not been filed or to file the form by

24   October 18, 2019; plaintiff was warned that failure to file the form would cause the case to be

25   dismissed for failure to prosecute. ECF No. 5. Plaintiff has not responded to the court’s orders,

26   nor taken any action to prosecute this case.

27          Therefore, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly assign a

28   United States District Judge to this action; and
                                                        1
 1          IT IS HEREBY RECOMMENDED that this action be dismissed, without prejudice, for
 2   lack of prosecution and for failure to comply with the court’s order. See Fed. R. Civ. P. 41(b);
 3   Local Rule 110.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 6   (21) days after being served with these findings and recommendations, any party may file written
 7   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Local Rule 304(d). Failure to file objections within the
 9   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
10   F.2d 1153 (9th Cir. 1991).
11   DATED: October 21, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
